Title: To James Madison from William Dabney, 15 January 1825
From: Dabney, William
To: Madison, James


        
          Sir.
          Richmond Virga. Jany 15. 1825.
        
        My respect for you, (although personally unknown) induces me to offer you herein enclosed, and to ask your acceptance of, one right for yourself and heirs, to use my Patent Pump for drawing water from Wells and other places the propelling power being gravity or weight, for which I have obtained a Patent from the United States in November last. The Machine is entirely of Cast & wrought iron, of cource will be durable and lasting—it is simple & of no great bulk, and will probably cost from 80 to 90$ exclusive of the weight, which the persons using one, can make himself of any heavy substance—the weight, should it require 8 or 9 hundred pounds can be wound up with a large crank & 2 wheels in a very short time, when it will run for a whole day—then wind it up again—a tube of half inch diameter will produce from 50 to 60 Gallons per hour—when the water is once raised of a sufficient height it can be by metalic or wooden tubes, conveyed to any distance & for many usefull purposes—as, for Table use, coocking, washing, Baths, Gardens, stables, orchards, distileries, Taneries &c &c. Thus a well of water becomes a constant runing stream, equal or superior to a Spring, & generally cooler as the water is raised from a greater depth.
        When at leasure, it will give me pleasure to hear from you & your opinion of its usefullness. I have a large one now making here, which will be done before the Legislature rises & a Manufactory of them will be began here immediately, when they can be sent packed in Boxes by land or water Carriage to any place. Accept of my highest respect & regard, Sir, your Obt.
        
          William Dabney
        
      